Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Para 35-35 recite ribs 34, window-like openings 36, and curved ribs 38, however none of these are referenced in the drawings filed.
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  In Line 8, the recitation of, “this base” should recite, “the shaft base” to improve clarity.
Claim 22 is objected to because of the following informalities:  In Line 1, the recitation of, “a housing” should recite, “[[a]] the housing” to improve clarity.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated 
**Examiner’s Note: Below is a non-exhaustive discussion of the 112(b) issues present in the application. Applicant is advised to carefully review each claim and make necessary amendments to ensure compliance under the statute.
	Regarding Claims 12-22, the preamble is directed to a housing, however various claims have limitations directed to a ventilator including curved impeller vanes. It is unclear if/how the ventilator wheel is positively recited, thus making the scope of the claim(s) unclear. Applicant is suggested to redraft the claims including a preamble directed to a ventilator.
	Regarding Claim 12, the recitation of, 
“the cylindrical wall” in Lines 5-6 appears to refer to a cylindrical wall previously recited in Line 1. However, figure 1 illustrates the impeller vanes connected to a different cylindrical wall 37 of the shaft base 32. 
“this purpose” in Line 7 is unclear as to what is being referenced.
“this increase the strength of the ventilator wheel” in Lines 10-11 is unclear as to what is being referenced.
Regarding Claim 13, the recitation of, 
 “it” in Line 1 is unclear as to what is being referenced.
Regarding Claim 17, the recitation of, 
“the multiple ribs” in Line 1 lacks antecedent basis.

“the diametrically opposing side” in Line 5 lacks antecedent basis.
Regarding Claim 18, the recitation of, 
“the production” in Line 1 lacks antecedent basis.
“the sprue” in Line 3 lacks antecedent basis.
Regarding Claim 19, the recitation of, “the region” in Line 2 lacks antecedent basis.
Regarding Claim 20, the recitation of, 
“a cylindrical wall” in Lines 1 is unclear if this is the same one previously recited in Claim 1 Lines 5-6.
“the wall” in Line 3 lacks antecedent basis.
Regarding Claim 21, the recitation of, 
“the radially arranged ribs” in Line 3 lacks antecedent basis.
“preferably” in Line 3, makes the claim unclear as it is not understood if the limitation following the term is required by the claim. For purposes of prior art examination, the recitation following, “preferably” is considered optional.
“the longitudinal extension” in Line 4 lacks antecedent basis.
Regarding Claim 22, the recitation of, “the injection molding method” in Line 2 lacks antecedent basis.


Prior Art
Due to the compounding nature of the 112(b) issues present in the application as discussed above, the claims were not meaningfully understood to apply art or indicate allowable. Patentability of the claims are hereby reserved pending the response to the 112(b) rejections set forth in this Office Action.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,329,091 B1 relates to a fan assembly including ribs on a shaft base (see figure 3 also reproduced below).

    PNG
    media_image1.png
    450
    408
    media_image1.png
    Greyscale




blades, second stationary blades, and a motor fixing portion being integrally molded by injection molding (see Col 7, Lines 57-60 and figure 2 also reproduced below).

    PNG
    media_image2.png
    393
    447
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Examiner, Art Unit 3745